 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                                      DISTRICT OF NEVADA
 7
 8   CLEVELAND HILL ENDOWMENT, INC.,
                                                          Case No. 2:21-cv-01207-APG-NJK
 9          Plaintiff(s),
                                                                        Order
10   v.
11   ANDREW FLORES, et al.,
12          Defendant(s).
13         This case was initiated by Plaintiff Cleveland Hill Endowment, Inc. without an attorney.
14 See Docket No. 1. Corporations are not permitted to proceed pro se. United States v. High Country
15 Broad. Co., 3 F.3d 1244, 1245 (9th Cir. 1993). Plaintiff is ORDERED to file, by July 29, 2021,
16 a notice of appearance by counsel. FAILURE TO COMPLY WITH THIS ORDER MAY
17 RESULT IN THE IMPOSITION OF SANCTIONS, UP TO AND INCLUDING CASE-
18 DISPOSITIVE SANCTIONS.
19         IT IS SO ORDERED.
20         Dated: June 29, 2021
21                                                             ______________________________
                                                               Nancy J. Koppe
22                                                             United States Magistrate Judge
23
24
25
26
27
28

                                                   1
